BAND ALL, C. J.,
delivered the opinion of the court.
The appellants, who were plaintiffs in .the court below, have appealed to this court as from a judgment against them. On inspection of the return it dbes'not appear that any judgment was entered upon the verdict of the jury who tried the cause, (it-being an action to recover money,) and therefore there was nothing to appeal from,
The respondent moves to dismiss the appeal on the ground, among others, that there are no exceptions, or case with exceptions séttled and signed by the Judge.
' ■' For these reasons the appeal must he dismissed, with ten dollars costs of motion to the respondents.